DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 1/19/2021 is acknowledged.
Claims 17-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 depends from claim 1. Claim 1 requires a step of printing an electrical circuit comprising one or more electrical traces and coating the traces with liquid metal. Claim 15 further requires a full layer deposition of liquid metal. It is unclear if the liquid metal deposition is a occurring twice. 

	Claim 16 is rejected for the same reasons as claim 15.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4-5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2016/0366760) in view of LATHROP et al. (US 2017/0164461).
Regarding claim 1,
	LEE teaches a stretchable circuit that is formed from a liquid metal abstract. The circuit is formed by selectively depositing a pattern of a metal film by lithography and then plating liquid metal onto the pattern [0011]. The liquid metal used in the plating step is gallium, indium and tin [0013].
	LEE teaches depositing a pattern metal film by lithography but does not teach forming the layer by printing. However, LATHROP teaches a method of making a stretchable circuit that forms patterned electrical traces by printing a conductive ink onto the substrate [0009]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the patterned metal film of LEE by printing instead of lithography as a simple substitution of known equivalent methods of depositing patterned metal traces for stretchable circuits. In addition, selective printing does not require additional steps of etching/developing to form the desired pattern which requires additional time and material.
Regarding claim 2,
[0011]. Plating is considered to be a selective deposition because it only wets the previously printed metal pattern.
Regarding claim 4,
	LEE teaches the liquid metal gradually moves toward regions with the metal pattern (removing from the substrate and remaining on the patterned area) [0015].
Regarding claim 5,
	LEE teaches the moving of the liquid metal occurs when removing oxidation with an acid vapor [0014]-[0015].
Regarding claim 8,
LATHROP teaches the printing technique can be inkjet and gravure printing [0011] which are considered to be selective deposition methods. The reference also teaches screen printing [0011] which could also be considered to be an overall selective deposition.
Regarding claim 9,
	The references teach coating over a printed conductive trace with Galinstan. The liquid metal will inherently fill any pores in the printed trace to improve contact and reduce resistivity (increase conductivity).
Regarding claim 10,
	The circuit in LEE is described to have improved stretchability which is considered to have higher tolerance to mechanical loads and strains [0007].
Regarding claim 11,
	LEE teaches the circuit is formed on PDMS [0011] and [0048] (a polymer).

	LEE teaches using the circuit on wearable electronic devices (a textile) [0020].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2016/0366760) in view of LATHROP et al. (US 2017/0164461) further in view of LI et al. “A galinstan-based inkjet printing system for highly stretchable electronics with self-healing capability” (Jan. 2016).
Regarding claim 3,
	LEE teaches coating a layer of liquid metal onto a conductive trace and allowing the liquid metal to migrate onto the printed pattern. The reference does not teach selective deposition by the claimed methods. However, LI teaches that when making stretchable electronics with galinstan, inkjet printing can be performed abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the galinstan material of LEE using the inkjet method of LI as a simple substitution of known deposition techniques for depositing galinstan for stretchable electronics. In addition, selective deposition would remove the waiting time for the galinstan to migrate to the conductive pattern and therefore speed the fabrication process.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2016/0366760) in view of LATHROP et al. (US 2017/0164461) further in view of BYUN et al. (US 2013/0202909).
Regarding claim 6,
	LATHROP teaching printing the conductive pattern as described above. The conductive ink is not particularly limited but specifically teaches using silver or copper [0009]. The reference does not conductive ink uses particles, coated particles or salts of silver, copper or gold. However, BYUN teaches that when making silver conductive circuits from conductive ink it is known in the art to use silver nanoparticles [0071]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use particles of silver when making a patterned conductive trace as a simple substitution of silver inks used to make a patterned conductive trace.
Claim 14 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2016/0366760) in view of LATHROP et al. (US 2017/0164461) further in view of JOSHIPURA et al. “Methods to pattern liquid metals” (Feb 2015).	
Regarding claim 14,
	The references teach forming a uniform layer of liquid metal before allowing the metal to migrate to the conductive pattern. The reference does not expressly teach one of the claimed processes. However, JOSHIPURA et al. teaches that when making liquid metal films, deposition can be performed by hand because spin coating results in non-uniform coatings page 3839 Smooth Films. Accordingly, when depositing a layer of liquid metal it would have been prima facie obvious to one of ordinary skill in the art to deposit the material by manual coating or spin coating as a simple substitution of known mechanisms for depositing liquid metal onto a substrate. The examiner further notes that the reference indicates that smooth films are hard to make but the final product of LEE does not require a smooth film. To the contrary, LEE desires a patterned (non-smooth) film.	
Regarding claim 7,
page 3835. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use EGaIn instead of galinstan as a substitution of known equivalents. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the examiner was unable to find prior art teaching using the claimed tattoo, transfer or hydrographic paper as a substrate for the conductive trace a liquid metal deposition of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712